DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed August 8th 2018 has been entered. Claim interpretation under 35 U.S.C. 112(f) is withdrawn except “a retraction guide part configured to retract the wire” in claim 1 because the term “retraction guide” does not mean a specific structure in the art.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a retraction guide part configured to retract the wire” in claim 1.

“a retraction guide part configured to retract the wire” is interpreted as element 54A,B,DR,CF from the figures and equivalents thereof. Examiner interprets that this is a gap.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claim 1 recites the limitation “a retraction guide part configured to retract the wire to a position that is downstream of the binding unit in a direction corresponding to a feeding direction of the wire that is fed by the wire feeding unit.” Based on the applicant’s disclosure, specifically figures 16d, 18, 19, the retraction guide parts 54 are a gap that allows the wires to retract if/when there is a blockage of the wire in the feeding direction. The gaps allow the wires to retract to a position that is offset from the feeding direction not in a direction corresponding to the feeding direction as described. Furthermore, the specification is silent to the wire being retracted by the retraction guide part in a direction corresponding to a feeding direction of the wire that is fed by the wire feeding unit. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation “a retraction guide part configured to retract the wire to a position that is downstream of the binding unit in a direction corresponding to a feeding direction of the wire that is fed by the wire feeding unit” It is unclear what the retraction guide part is configured to do. Based on the figures, specifically figures 16, 18, 19, it appears that a gap 54 provided on the curl guide 50 that would allow the wire to retract toward/through the gap which is offset from the normal feeding direction when there is an obstacle blocking the passage of the wire passing to the inductive guide 51A. The limitation above appears that the wire is retracted by the retraction device to the feeding direction. Clarification is required. For the purpose of examination, the limitation is interpreted as best understood.
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kusakari (US 20090283168).
As best understood, regarding claim 1, Kusakari discloses a binding machine (Fig. 1-8: 1) comprising: a wire feeding unit (10) configured to feed, on a wire feeding path (path that wire takes), a wire (5) to be wound on an object (7) to be bound;  a binding unit (Fig. 6a-c &[0053] twisting device) configured to twist the wire wound on the object to be bound; a curl guide (6) configured to curl, on the wire feeding path, the wire being fed by the wire feeding unit; an inductive guide (9) configured to guide, on the wire feeding path, the wire curled by the curl guide toward the binding unit; and a retraction guide part (see Fig. 5: a gap is annotated below) configured to retract the wire to a position that is downstream (see 112b rejection above: this is unclear because retraction guide part does not retract the wire to a position that is downstream of the binding unit with respect to a feeding direction in fact, it allows to offset from the normal feeding direction. Clarification is required to apply art for this limitation) of the binding unit in a direction corresponding to a feeding direction of the wire that is fed by the wire feeding unit, wherein the retraction guide part is located on the binding machine at a position that is external to the wire feeding path (gap at the end of 12 is the retraction guiding part which is external to the wire feeding path. See argument section below for clarity).

    PNG
    media_image1.png
    451
    544
    media_image1.png
    Greyscale

Regarding claim 2, Kusakari discloses the binding machine according to Claim 1, wherein the retraction guide part is provided to the curl guide (see Fig. 5).  
Regarding claim 3, Kusakari discloses the binding machine according to Claim 1, wherein the retraction guide part is provided on a radially outer side (20 is where wire passes, the retraction guide part is formed radially outer side of the wire loop guided by 20) of a loop to be formed on the wire feeding path by the wire curled by the curl guide.  
Regarding claim 4, Kusakari discloses the binding machine according to Claim 1, wherein the retraction guide part is provided on an axially outer side (wire passes 20, retraction guide part has wider gap which means it is provided on an axially outer side than the wire loop) of a loop to be formed on the wire feeding path by the wire curled by the curl guide.  
Regarding claim 5, Kusakari discloses the binding machine according to Claim 1, wherein the retraction guide part is provided at a tip end (see Fig. 5) of the curl guide with respect to the feeding direction of the wire that is fed by the wire feeding unit in the direction of curling the wire by the curl guide.  
As best understood, regarding claim 6, Kusakari discloses the binding machine according to Claim 1, wherein the retraction guide part is configured to retract the wire (retraction guide part is connected with the outside of the curl guide- see Fig. 5) an outside of the curl guide.  
Regarding claim 7, Kusakari discloses the binding machine according to Claim 1, wherein the curl guide comprises: a first guide plate (shown below); a second guide plate (shown below); and a third guide plate (shown below) located between the first and second guide plates, and wherein the first and second guide plates protrude further than the third guide plate toward a downstream side (out of the pg. of Fig. 5) with respect to the feeding direction of the wire that is fed by the wire feeding unit in the direction of curling the wire by the curl guide, and wherein the retraction guide part is provided to the third guide plate located between the first and second guide plates.  

    PNG
    media_image2.png
    575
    828
    media_image2.png
    Greyscale

Allowable Subject Matter
Claim 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Although Kusakari teaches a first guide plate, second guide plate, a third guide plate located between the first and second guide plates, and wherein the retraction guide part is provided between the first and second guide plates on both sides of the third guide plate as shown in claim 7 rejection above, the closest prior art Kusakari fails to disclose or render obvious a binding machine comprising “wherein the third guide plate protrudes further than the first and second guide plates toward a downstream side with respect to the feeding direction of the wire that is fed by the wire feeding unit in the direction of curling the wire by the curl guide..." as set forth in claim 8. Kusakari also fails to disclose or render obvious a binding machine comprising “a guide groove, wherein the guide plate includes a concave part that is claim 9.
Kusakari also fails to disclose or render obvious a binding machine comprising “wherein the curl guide includes a guide groove, and wherein the retraction guide part corresponds to a hole portion that extends from the guide groove through the guide plate.” as set forth in claim 10.
Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. 
Applicant argues in pg. 8-9 of the remarks that only applicant’s disclosure teaches or suggest the combined feature of claim 1, specifically the “retraction guide part”. However, examiner notes that since this is a device claim, if the same structure is being taught by the reference, it would do the function if/when the situation occurs. Also, applicant argues that the retraction part of Kusakari is included on a wire feeding path. Examiner respectfully disagrees. As shown below, the gap is outside the wire feeding path of Kusakari. Examiner notes that retraction guide part is not element 12 but the difference in length between the element 12 and .

    PNG
    media_image3.png
    485
    353
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    404
    651
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    196
    386
    media_image5.png
    Greyscale



Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160031575 teaches a similar binding machine with multiple wire loops.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799